Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Kumar Maheshwari on 08/09/2021.
In the claims, amend the claims as indicated below:
	(Currently Amended) A system for enabling a computing system to converse with a human, wherein the system comprises a virtual agent server comprising: 
a processor coupled to a memory, the memory storing instructions comprising:
a database configured to store a plurality of nodes, wherein,
a first set of nodes represent statements that can be made by a human;
a second set of nodes represent statements that can be made by the computing system;
the first set of nodes and the second set of nodes are interconnected; and
the interconnection enables the computing system to select at least one of the statements represented by one of the second set of nodes, based on a 
wherein the instructions cause the processor to process a learning data to:
determine, based on previous communications made by the human, an intent to make a purchase of a type of product;
determine, using a machine learning classifier, a stage of interest that the human is currently in to purchase the type of product;
generate the first set of nodes and the second set of nodes based on the determined stage of interest; 
build interconnection between the first set of nodes and the second set of nodes; and
enable a customer representative to converse with the human responsive to a statement made by the human that is mapped to one of the first set of nodes, which is not connected to any of the second set of nodes at a lower hierarchy.
2. 	(Original) The system according to claim 1, wherein at least one of the first set of nodes is directly connected to a plurality of second set of nodes.
3. 	(Original) The system according to claim 2, wherein the system is configured to select one among the plurality of second set of nodes, as a response to a statement represented by one of the first set of nodes to which the plurality of second set of nodes is directly connected, based on a path navigated to reach the one of the first set of nodes to which the plurality of second set of nodes is directly connected.

5. 	(Cancelled).
6.	(Cancelled).
7.	(Previously Presented) The system according to claim 1, wherein the learning data comprises conversation data between a first category of humans and a second category of humans.
8.	(Cancelled).
9. 	(Cancelled). 
10 	(Cancelled).
11. 	(Currently Amended) The system according to claim [[9]] 1, wherein the instructions further cause the processor to obtain information about aggregated actions of the human 
12. 	(Currently Amended) The system according to claim [[9]] 1, wherein the instructions further cause the processor to obtain information about aggregated actions of the human 
13. 	(Currently Amended) The system according to claim [[9,]] 1, wherein the instructions further cause the processor to communicate an advertisement; and 
wherein the communicated advertisement includes at least one of text, image, video, audio or hyperlink.
14. 	(Currently Amended) The system according to claim [[9,]] 1, wherein the instructions further cause the processor to:
communicate an advertisement; and
human.
15. 	(Cancelled). 
16. 	(Currently Amended) The system according to claim [[15,]] 1, wherein the instructions further cause the processor to:
communicate an advertisement in one of at least three stages; and
a second stage in case the human has expressed interest in [[the]] a first stage.
17. 	(Currently Amended) The system according to claim [[15,]] 16, wherein the instructions further cause the processor a third stage in case the human has expressed interest in the second stage.

19.	(Previously Presented) The system according to claim 1, wherein the stage of interest comprises a stage selected from the group consisting of a discovery stage, an information stage, and an action stage.
20.	(Previously Presented) The system according to claim 19, wherein the second set of nodes comprise an advertisement that is based on the determined stage of interest.
21.	(New) The system according to claim 19, wherein the instructions further cause the processor to:
present multiple choices corresponding to a particular type of product when the stage of interest is determined to be in the discovery stage; and
present information about an individual product when the stage of interest is determined to be in the information stage.
Allowable Subject Matter
Claims 1-4, 7, 11-14, 16-20 and 21 are allowed (claims 5-6, 8-10 and 15 are cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
; and
enable a customer representative to converse with the human responsive to a statement made by the human that is mapped to one of the first set of nodes, which is not connected to any of the second set of nodes at a lower hierarchy”.

The closest prior art (Saylor et al: US 7,457,397 B1) discloses similar features of an automated system to converse with human being that are organized into a set of nodes (figures 12-13). However, Saylor et al do not explicitly teach:
“determine, based on previous communications made by the human, an intent to make a purchase of a type of product; determine, using a machine learning classifier, a stage of interest that the human is currently in to purchase the type of product; generate the first set of nodes and the second set of nodes based on the determined stage of interest; ; and
enable a customer representative to converse with the human responsive to a statement made by the human that is mapped to one of the first set of nodes, which is not connected to any of the second set of nodes at a lower hierarchy”.

Another close prior art, Woodruff et al (US 2005/0088981 A1), discloses similar features of a graph representation for a computing system which converses with human (figure 18), and a machine learning technique for inferencing (par. 0221). However, Woodruff et al do not explicitly teach:
“determine, based on previous communications made by the human, an intent to make a purchase of a type of product; determine, using a machine learning classifier, a stage of interest that the human is currently in to purchase the type of product; generate the first set of nodes and the second set of nodes based on the determined stage of interest; ; and
enable a customer representative to converse with the human responsive to a statement made by the human that is mapped to one of the first set of nodes, which is not connected to any of the second set of nodes at a lower hierarchy”.

Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the following limitation:
“determine, based on previous communications made by the human, an intent to make a purchase of a type of product; determine, using a machine learning classifier, a stage of interest that the human is currently in to purchase the type of product; generate the first set of nodes and the second set of nodes based on the determined stage of interest; ; and
enable a customer representative to converse with the human responsive to a statement made by the human that is mapped to one of the first set of nodes, which is not connected to any of the second set of nodes at a lower hierarchy”. Therefore a Prima Facie Case of Obviousness cannot be established.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/LOC TRAN/
Primary Examiner, Art Unit 2165